Citation Nr: 0615783	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  94-36 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 through May 
1993, and had prior Reserve membership with four months and 
twenty-three days of prior active service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The case was previously denied by the Board in May 1999, but 
that decision was vacated by a United States Court of Appeals 
for Veterans Claims (Court) Order in May 2001 approving a 
February 2001 Joint Motion for Remand based on passage of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  By that Order, the veteran was 
to be afforded appropriate development notice and assistance 
under the VCAA prior to Board adjudication.  Following some 
development based on prior law allowing development by the 
Board, the Board remanded the case in November 2003 for 
additional development following a change in law invalidating 
that prior law.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The case now returns to the Board for further review.  


FINDING OF FACT

Based on recently received evidence, it appears more likely 
than not that the veteran developed chronic schizophrenia 
within one year following separation from service. 


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107  
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.326 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

Because the veteran is here granted the complete benefit 
sought on appeal of his claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
there is no reasonable possibility that additional 
development will further that claim on appeal.  Hence, while 
additional development would otherwise be indicated, 
including translation of medical records of treatment post 
service, such development is not required for resolution of 
this case.  

Claim for Service Connection for an Acquired Psychiatric 
Disorder

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Certain diseases, such as psychoses 
inclusive of schizophrenia, may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The record reflects that the veteran was first sought 
treatment for mental health complaints in March and April of 
1993, with diagnoses then assigned of dysthymia and insomnia, 
as well as a personality disorder.  He was treated with anti-
depressant medication.  However, symptoms persisted, 
including depressed mood, nightmares, recurrent thoughts, and 
poor motivation and loss of interest in daily activities.  At 
a February 1994 treatment the veteran reported feeling 
stranger, hearing voices, having sleeping difficulties, 
feeling depressed, and feeling as if someone were in his 
house.  At April 1994 treatments, presenting symptoms 
included poor trust, slight suspiciousness, active ideas of 
reference, anxious and depressed mood, depressed affect, 
continuous poor motivation, no interest in daily life, and 
isolation at home.  However, examiners noted that the veteran 
was coherent, relevant and logical, and continued with a 
diagnosis of dysthymia.  

A VA psychological screening performed in March 1994 noted 
that the veteran appeared not to cooperate with the 
interview, expressing ignorance in response to many simple 
questions, complaining of memory difficulties, and making 
irrelevant or inappropriate statements.  A battery of 
psychological tests were performed, showing the veteran to be 
very defensive and aggressive, with a polarized view of 
others.  A total IQ score of 65 was judged to be inconsistent 
with the veteran's academic and educational background.  The 
examining psychologist assessed a personality disorder, but 
concluded that while the veteran was suspected of 
exaggerating, the condition was judged to be real and not 
malingering.

The veteran was separated from service based on 
unsuitability, and was found to have a personality disorder 
and not a psychiatric disorder.  

At a VA examination in May 1994 the veteran was judged to be 
portraying an overly sick picture of himself.  A current 
psychiatric diagnosis was deferred.  

A VA social industrial survey was conducted in May 1994.  The 
surveyor found that the veteran lived alone in a house in a 
poor neighborhood, and was dressed oddly.  An interview with 
the veteran's father informed that the veteran behaved 
increasingly oddly, which the father noted when the veteran 
at times slept at the father's house.  The veteran generally 
wore fatigues and dark glasses and often multiple layers of 
clothing.  His sleep was disturbed, and he would often get up 
in the very early morning and perform exercises or run in the 
street.  The veteran's father also reported that the veteran 
would frequently hit himself in the ears or make strange 
gestures such as moving his hands in front of his face.  His 
father also reported that the veteran had recurrent 
nightmares.  The surveyor interviewed the veteran's 
neighbors, discovering that the veteran was generally 
isolated in his house and had very little social interaction.  
Neighbors also noted that he veteran appeared nervous, talked 
to himself, wore many clothes one on top of another, 
frequently wore military clothes, and exhibited an angry 
expression.  

At September 1995 psychiatric evaluation inclusive of an 
interview with the veteran and his ex-wife, the veteran did 
not answer simple questions, exhibited a depressed mood and 
inappropriate affect, and alleged incapacity to perform 
simple acts of memory or mathematical calculation.  Insight 
and judgment were poor.  The veteran reportedly lived with 
his father and step-mother, and required supervision to 
bathe, eat, and take medications.  He also reportedly always 
stayed locked in his room and only went out accompanied.  He 
had sleep difficulties and nightmares, and talked to himself.  
The examiner diagnosed chronic, undifferentiated 
schizophrenia.  

The claims folder contains records of multiple subsequent 
treatments and hospitalizations for diagnosed schizophrenia.

A further VA examination for compensation purposes was 
conducted in March 2004.  The examiner reviewed the veteran's 
history, examined the veteran, and diagnosed paranoid 
schizophrenia.  He noted that he veteran was treated for 
diagnosed dysthymia and personality disorder in service in 
March and April of 1993, but concluded that it would be 
speculation to address whether schizophrenia was present at 
that time.  However, the examiner also noted that the veteran 
was first seen at the Mayaguez State Mental Health Center on 
April 25, 1994, and was treated at that facility for 
diagnosed schizophrenia.  (These records have more recently 
been obtained as a result of remand development.)  The 
examiner concluded that the approximate date of first onset 
of schizophrenia was in April 1994, eleven months after the 
veteran's service separation in May 1993.  

The veteran's DD214 informs that the veteran was separated 
from service on May 19, 1993.  The Board concludes that the 
preponderance of the evidence favors a finding that the 
veteran's diagnosed chronic schizophrenia had its onset 
within the first year post service, and is accordingly 
deserving of service connection on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for schizophrenia is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


